DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, 2’-O-alkyl, 2’-O-alkyl-O-alkyl, 2’-methoxyethoxy, and SEQ ID NO: 35 in the reply filed on 1/11/21 is acknowledged.
Claims 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The specification discloses the instantly recited sequences in Table 2 as being antisense oligomer sequences.  The instant claims are directed to oligoribonucleotides of any length that comprise a nucleotide sequence of any length that is complementary to any portion of a target sequence in a COL7A1 pre-mRNA “corresponding” in any manner to SEQ ID NOs: 5, 24, 25, 26, 27, 28, 39, 40, 41, 42, 43, 29, or 35.  This genus is not disclosed in the instant specification.
It is noted that the specification does not set forth any meaning of the word “corresponding”.  The specification discloses the instantly recited sequences as antisense oligomers that are specific for COL7A1 mRNA, but does not contemplate or disclose the broad genus of oligoribonucleotides that comprise a nucleotide sequence of any length that is complementary to any portion of a target sequence in a COL7A1 pre-mRNA “corresponding” in any manner to SEQ ID NOs: 5, 24, 25, 26, 27, 28, 39, 40, 41, 42, 43, 29, or 35 as claimed.  This genus diverges greatly from the disclosed species of sequences.  The species are not representative of the entire possible genus.
Additionally, the specification does not disclose that the pharmaceutical composition is for use in human therapy as recited in newly added claim 26.  The only disclosure of “human therapy” is in the newly recited claim.
MPEP §2163.06 notes:


MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the amended claims filed on 8/5/20.
There is no support for this claim limitation in the claimed priority documents.  Therefore, the effective filing date of the instant claims is considered, for purposes of prior art, to be 1/17/20, which is the filing date of the instant application.


Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification does not adequately describe the structure required for the oligoribonucleotide to have the function as claimed.  The claims read upon an enormous possible genus of oligomers that diverge greatly from the instantly recited sequences.  
The recited sequences represent minimal species of the enormous genus and are not representative or descriptive of the entire genus.  One would not be able to recognize that applicant was in possession of the entire possible genus without further knowledge of the structure required for the function.
Additionally, the specification does not adequately describe what structure is required for the target sequence to be “corresponding” to the instantly recited sequences.  
As drafted, the oligomer is of any length (i.e. 10,000 nucleotides) and comprises a nucleotide sequence (i.e. 2 nt) that is complementary to any sequence that corresponds in any manner to any of the instantly recited sequences, which embraces an enormous genus of oligomers that would not likely function as claimed.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being oligoribonucleotides of any length that comprise a nucleotide sequence of any length that is complementary to any portion of a target sequence in a COL7A1 pre-mRNA “corresponding” in any manner to SEQ ID NOs: 5, 24, 25, 26, 27, 28, 39, 40, 41, 42, 43, 29, or 35 and are capable of preventing or reducing exon 73 inclusion into a human COL7A1 mRNA. 

To achieve the desired function, it appears that the oligoribonucleotide should comprise the instantly recited sequences or a specific portion thereof and have a length limitation that is similar to the length of the recited sequences.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for oligoribonucleotides within the instant enormous genus that function as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hovnanian et al. (WO 2013/053819 A1).
Hovnanian et al. teach antisense oligonucleotides that are complementary to a nucleic acid sequence of COL7A1 gene that is necessary for correct splicing of one or more exons including exon 73 (abstract).
Hovnanian et al. teach antisense oligoribonucleotides that comprise a sequence that is complementary to a target sequence corresponding to SEQ ID NO: 35 as CGUUCU) (page 7) comprises a sequence (underlined) that is identical to nucleotides 1-6 of instant SEQ ID NO: 35 and therefore comprises a sequence that is complementary to a target that corresponds to SEQ ID NO: 35.
Hovnanian et al. teach that the oligoribonucleotide is particularly suitable for preventing splicing of exon 73 (page 8, Figure 2).
Hovnanian et al. teach that the AONs may be stabilized via incorporation of modifications including 2’-O-methyl modifications (page 8).  The AON can comprise phosphorothioate linkages.  Hovnanian et al. teach that preferred oligomers are 2’-O-methyl phosphorothioate oligomers.  
Hovnanian et al. teach pharmaceutical compositions comprising the oligomer and a pharmaceutically acceptable carrier for use in treating Dystrophic Epidermolysis Bullosa in humans (page 11).
Since Hovnanian et al. teaches an antisense oligoribonucleotide meeting each of the instant structural limitations, the oligoribonucleotide would necessarily achieve each of the instantly recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
Therefore, the claims are anticipated by Hovnanian et al.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovnanian et al. (WO 2013/053819 A1), in view of van Rooij et al. (US 2014/0303236 A1).
Hovnanian et al. teach antisense oligonucleotides that are complementary to a nucleic acid sequence of COL7A1 gene that is necessary for correct splicing of one or more exons including exon 73 (abstract).
Hovnanian et al. teach antisense oligoribonucleotides that comprise a sequence that is complementary to a target sequence corresponding to SEQ ID NO: 35 as instantly claimed.  For example, SEQ ID NO: 1 of Hovnanian et al. (UCUCCACGGUCGCCCUUCAGCCCGCGUUCU) (page 7) comprises a sequence (underlined) that is identical to nucleotides 1-6 of instant SEQ ID NO: 35 and therefore comprises a sequence that is complementary to a target that corresponds to SEQ ID NO: 35.
Hovnanian et al. teach that the oligoribonucleotide is particularly suitable for preventing splicing of exon 73 (page 8, Figure 2).
Hovnanian et al. teach that the AONs may be stabilized via incorporation of modifications including 2’-O-methyl modifications (page 8).  The AON can comprise phosphorothioate linkages.  Hovnanian et al. teach that preferred oligomers are 2’-O-methyl phosphorothioate oligomers.  

Since Hovnanian et al. teaches an antisense oligoribonucleotide meeting each of the instant structural limitations the oligoribonucleotide would necessarily achieve each of the instantly recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
The 2’-O-methyl phosphorothioates of Hovnanian et al. are believed to be fully modified.  However, Hovnanian et al. is not completely clear regarding the percentage of modification.  Regardless, percent of modification is considered to be a matter of design choice.  It was known in the art to fully phosphorothioate antisense oligomers, as evidenced by van Rooij et al.
van Rooij et al. teach that an antisense oligonucleotide may contain one or more phosphorothioate linkages. Phosphorothioate linkages have been used to render antisense oligonucleotides more resistant to nuclease cleavage. For example, the polynucleotide may be partially phosphorothioate-linked, for example, phosphorothioate linkages may alternate with phophodiester linkages. In certain embodiments, however, the antisense oligonucleotide is fully phosphorothioate -linked [0077]. 
One would reasonably expect an active antisense oligomer that has been stabilized by full phosphorothioate modification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,563,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘198 B2 are directed to antisense oligoribonucleotides that are 16-24 nucleotides in length and comprise SEQ ID NOs: 5, 24, 25, 26, 27, 28, 39, 40, 41, 42, 43, 29, or 35; which are species that anticipate the instant broader genus of antisense oligoribonucleotides of any length that comprise a nucleotide sequence of any length that is complementary to any portion of a target sequence in a COL7A1 pre-mRNA “corresponding” in any manner to SEQ ID NOs: 5, 24, 25, 26, 27, 28, 39, 40, 41, 42, 43, 29, or 35.  The claims recite the same types of modifications and the same intended outcomes.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635